Hon. Thomas A. Ulasewicz Executive Director Adirondack Park Agency
You have asked whether the Adirondack Park Agency [Agency] may increase the scale of the official Adirondack Park Land Use and Development Plan Map required by Article 27 [first setout] of the Executive Law.
As originally enacted, section 805 of the Adirondack Park Agency Act required the Agency to prepare a land use and development plan for non-State lands in the Adirondack Park, to include a land use intensity area map (L 1971, ch 706; Executive Law, § 805). When the Adirondack Park Land Use and Development Plan was adopted (L 1973, ch 348), the Legislature added a definition of the "Official Adirondack park land use and development plan map" to the Executive Law. The map is defined in the following way:
  "`Official Adirondack park land use and development plan map' or `plan map' means the map portion of the land use and development plan on file at the headquarters of the Adirondack park agency as required in subdivision one [*] of section eight hundred five" (id., § 802[43]).
The original map must be filed at Agency headquarters; a certified copy is to be filed with the Secretary of State; and reasonable facsimiles are to be filed with the Adirondack Park Local Government Review Board and the clerk of each county and local government wholly or partially within the Adirondack Park (id., § 805[2][b]). The map reflects how the land in the Adirondack Park can be used or developed, and is subject to amendment by the Agency from time to time (id., § 805[2][c]).
Your letter states that when the official map was initially created in 1973, a scale of 1" = 1 mile (approximately 1:64,000) was used for the plastic and acetate original. Since that time, the map has physically deteriorated, and a new map, utilizing the larger scale of 1" = 2000' (approximately 1:24,000) has been prepared. Your question is whether this new, improved map can be substituted for the old one under the terms of the statute.
The Executive Law does not require that the official map consist of any particular scale or materials. Although the official map is defined as the map "on file at the headquarters of the Adirondack park agency", we do not construe this to mean that the actual, physical map on file in 1973 cannot be replaced or improved without legislative action. A more reasonable interpretation is that the language in the statute refers not to the document filed in 1973, but rather, to the map that the agencycurrently maintains on file in its headquarters.
In addition to the power to amend the map to reflect land use changes, section 805 also gives the agency the power to "effect other technical changes on the map" (id., § 805[2][c][4]). Inasmuch as this change of scale does not substantively affect the land use plan, we consider it a technical change, in the nature of an improvement, that is authorized by section 805[2][c][4]).
We conclude that the Adirondack Park Agency may increase the scale of the official Adirondack Park Land Use and Development Plan Map required by Article 27 of the Executive Law.
* The requirement for maintenance of the map at Agency headquarters is found in subdivision 2 of section 805, not subdivision 1.